Citation Nr: 0519513	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  99-22 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a skin disorder 
(claimed as discoloration and itching of the neck, shoulder, 
chest and forearms), including as due to herbicide exposure.

3.  Entitlement to service connection for a spouse's 
miscarriages, including as due to herbicide exposure.

4.  Entitlement to service connection for headaches, 
including as due to herbicide exposure.

5.  Entitlement to service connection for prostatitis, 
including as due to herbicide exposure.

6.  Entitlement to service connection for sleeplessness, 
including as due to herbicide exposure.

7.  Entitlement to service connection for sleep apnea, 
including as due to herbicide exposure.

8.  Entitlement to an evaluation in excess of 20 percent for 
fracture of the left foot with pain syndrome.

9.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1967 to July 1975 
and from October 1990 to August 1991. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  The veteran testified in support of these 
claims at a hearing held before the Board, at the RO, in May 
2005.  

According to a VA Form 9 (Appeal to Board of Veterans' 
Appeals) received in October 2004, a written statement 
received at the RO in March 2005, and a transcript of a 
hearing held in Washington, D.C., before the Board, in May 
2005, the veteran and his representative appear to be raising 
other claims for consideration, including entitlement to 
service connection for a child's cancer, including as due to 
Agent Orange exposure, entitlement to service connection for 
a pulmonary disorder and entitlement to a higher initial 
evaluation for post-traumatic stress disorder (PTSD).  These 
claims are referred to the RO for appropriate action.  

The claims of entitlement to service connection for a left 
knee disorder, entitlement to service connection for a skin 
disorder (claimed as discoloration and itching of the neck, 
shoulder, chest and forearms), including as due to herbicide 
exposure, entitlement to service connection for headaches, 
including as due to herbicide exposure, entitlement to 
service connection for prostatitis, including as due to 
herbicide exposure, entitlement to service connection for 
sleep apnea, including as due to herbicide exposure, 
entitlement to an evaluation in excess of 20 percent for 
fracture of the left foot with pain syndrome and entitlement 
to a compensable evaluation for hemorrhoids are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action 
with regard to these claims.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims of entitlement to service 
connection for a spouse's miscarriages, including as due to 
herbicide exposure, and entitlement to service connection for 
sleeplessness, including as due to herbicide exposure.

2.  The veteran had active service in Vietnam during the 
Vietnam era and is therefore presumed to have been exposed to 
an herbicide agent, Agent Orange, during that service.

3.  A spouse's miscarriages do not constitute a disability 
for which VA compensation may be paid.

4.  Sleeplessness is related to the veteran's service-
connected PTSD, for which he is already receiving 
compensation.


CONCLUSIONS OF LAW

1.  There is no basis in law for granting entitlement to 
service connection for a spouse's miscarriages, including as 
due to herbicide exposure.  38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. § 3.1(d) (2004).

2.  Sleeplessness, other than that which is attributable to 
the veteran's service-connected PTSD, was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claims of entitlement 
to service connection for a spouse's miscarriages, including 
as due to herbicide exposure, and entitlement to service 
connection for sleeplessness, including as due to herbicide 
exposure, does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in June 2001, after initially denying the 
veteran's claims in a rating decision dated July 1997.  
However, given that such notice was not mandated at the time 
of the rating decision, VA did not err by providing the 
veteran remedial notice.  Rather, the timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran during the 
course of his appeal also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

In the June 2001 notice letter, the RO did not specifically 
refer to the veteran's claims of entitlement to service 
connection for a spouse's miscarriages and sleeplessness.  
However, it acknowledged the veteran's service connection 
claims generally.  The RO notified the veteran of the change 
in the law and VA's duty to assist and indicated that it was 
developing these claims pursuant to that duty.  The RO 
informed the veteran of the evidence needed to substantiate 
his claims and identified all evidence it had already 
received in support thereof.  The RO noted that it would make 
reasonable efforts to help the veteran get all other evidence 
necessary to support his claims, provided he identified the 
sources thereof.  The RO emphasized that, ultimately, it was 
the veteran's responsibility to submit such evidence.  The RO 
indicated that, if the veteran wished the RO to obtain his 
treatment records, he should sign the enclosed forms 
authorizing their release.  The RO specifically advised the 
veteran to send information describing evidence pertinent to 
his claims or the evidence itself to VA. 

Moreover, in rating decisions dated July 1997 and April 2000, 
a statement of the case issued in September 1999, 
supplemental statements of the case issued in April 2000 and 
September 2004, and a letter dated September 2001, the RO 
provided the veteran some of the same information furnished 
in the aforementioned notice letter.  As well, the RO 
specifically acknowledged the veteran's claims and identified 
the reasons for which those claims were denied, the evidence 
it had considered in denying those claims, and the evidence 
still needed to support those claims.  The RO identified 
evidence it had requested, but not yet received, in support 
of the veteran's claims and advised the veteran to help 
ensure VA's receipt of such evidence.  As well, the RO 
furnished the veteran the provisions pertinent to his claims, 
including those governing VA's duties to notify and assist.   

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims of 
entitlement to service connection for a spouse's 
miscarriages, including as due to herbicide exposure, and 
entitlement to service connection for sleeplessness, 
including as due to herbicide exposure.  38 U.S.C.A.
§ 5103A(a), (b), (c) (West 2002).  First, it secured and 
associated with the claims file most of the evidence the 
veteran reported as being pertinent to his claims, including 
service medical and personnel records and VA and private 
treatment records.  Second, the RO conducted medical inquiry 
in an effort to substantiate the veteran's claim of 
entitlement to service connection for sleeplessness by 
affording him VA examinations, during which examiners 
discussed the etiology of that condition.  The RO did not 
conduct medical inquiry in an effort to substantiate the 
veteran's claim of entitlement to service connection for his 
spouse's miscarriages because, as explained below, there is 
no reasonable possibility that such assistance would aid in 
substantiating that claim.

Under the facts of this case, the record has been fully 
developed and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran with regard to his claims of entitlement to service 
connection for a spouse's miscarriages, including as due to 
herbicide exposure, and entitlement to service connection for 
sleeplessness, including as due to herbicide exposure, no 
additional action is necessary for the Board to proceed in 
adjudicating these claims.   

II.  Analysis of Claims

The veteran claims that he is entitled to service connection 
for his spouse's miscarriages and sleeplessness.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2004).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(a)(3).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f) (2004), as 
added by § 201(c) of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 
(1994). See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 C.F.R. § 
3.303(d).

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

A.  Spouse's Miscarriages

The veteran contends that he is entitled to service 
connection for his spouse's miscarriages because they 
occurred as a result of the veteran's exposure to herbicides 
while in Vietnam.  The veteran believes that a relationship 
exists between the miscarriages and his exposure because his 
spouse got pregnant and suffered her first of eleven 
miscarriages in 1970, months after the veteran returned from 
Vietnam.  

The veteran's service personnel records confirm that the 
veteran had active service in Vietnam during the Vietnam era.  
He is therefore presumed to have been exposed to an herbicide 
agent, Agent Orange, during that service.  However, according 
to statute, for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, the United States will pay compensation to any 
veteran thus disabled and who was discharged or released 
under conditions other than dishonorable from the period of 
service in which said injury or disease was incurred, or 
preexisting injury or disease was aggravated.  38 U.S.C.A. 
§§ 1110, 1131.  Likewise, a presumption of service connection 
based on exposure to an herbicide agent is only available to 
a veteran.  See 38 U.S.C.A. 
§ 1116.  A veteran is "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. §§ 101(2), 1116(a)(1)(A) (West 2002); 38 C.F.R. 
§ 3.1(d) (2004).  See also Selley v. Brown, 6 Vet. App. 196, 
198 (1994).  

In this case, the veteran does not contend and the evidence 
does not show that the veteran has a disability related to 
his spouse's miscarriages.  The veteran also does not contend 
and the evidence also does not show that the veteran's spouse 
is too a veteran.  The law thus precludes a grant of service 
connection for the veteran's spouse's miscarriages under 
38 U.S.C.A. § 1110 or 38 U.S.C.A. § 1131.  See Martin v. 
Brown, 8 Vet. App. 138 (1995) (per curium) (affirming Board 
decision denying service connection for the birth defects and 
deaths of a veteran's three children, claimed as secondary to 
his exposure to Agent Orange, on the basis that 38 U.S.C.A. 
§§ 101(2) and 1116(a)(1)(A) preclude the granting of service 
connection for the children because they are not "veterans").  
The veteran has not cited, and the Board does not know of, 
any legal authority allowing for an award of such a benefit.  

The veteran's argument with regard to this particular claim 
raises what amounts to be a theory of relief couched in 
equity.  However, the Board is bound to apply the law 
regardless of the nature of the veteran's argument and has no 
authority to grant the benefit sought on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  "[N]o equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990).  

The Board sympathizes with the veteran; however, the law is 
clear.  In the absence of evidence that the veteran's spouse, 
the individual upon whom this particular claim is predicated, 
satisfies the definition of a veteran, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995) (holding that, when the law, not the facts, in a case 
is dispositive, the claim must be denied based on a lack of 
entitlement under the law).  

B.  Sleeplessness

As previously noted, the veteran had active service from June 
1967 to July 1975 and from October 1990 to August 1991.  
During this time period, including in November 1968, June 
1970, July 1970, and August 1970,  he complained of 
sleeplessness or insomnia.  However, no examiner attributed 
this problem to any particular disorder.  On discharge 
examination conducted in July 1975, the veteran indicated 
that he had not had frequent trouble sleeping.  An examiner 
noted normal neurological and psychiatric evaluations and no 
sleeping abnormalities.  

Following discharge, beginning in 1986, the veteran continued 
to complain of sleeplessness and insomnia during VA and 
private medical treatment visits.  During these visits, 
medical professionals primarily discussed the veteran's 
sleeping problems in conjunction with his stress levels, 
other psychiatric symptomatology, his depression and/or his 
PTSD.  On multiple occasions in 1999, physicians indicated 
that the veteran's depression, PTSD and insomnia were 
improving with trazedone.  Rarely, medical professionals 
discussed the veteran's sleeplessness in conjunction with his 
sleep apnea.  

The veteran also reported sleeping disturbances during 
various VA Agent Orange Registry examinations conducted in 
November 1996 and a VA PTSD examination conducted in May 
1997, but no examiner attributed these disturbances to a 
particular disorder.  During a VA PTSD examination conducted 
in July 2002, an examiner attributed that condition to PTSD.  

In a Decision Review Officer's decision dated July 2004, the 
RO granted the veteran service connection for PTSD and 
assigned that disability an initial evaluation of 50 percent 
from June 12, 2000, 100 percent from January 20, 2004, and a 
50 percent evaluation from April 1, 2004, based on various 
symptoms shown to be associated with the veteran's PTSD, 
including sleeplessness.  The compensation the veteran now 
receives for his service-connected PTSD contemplates that 
particular condition.  

To merit an award of service connection on a direct basis, 
the veteran must submit competent evidence establishing the 
existence of a current disability resulting from service.  In 
this case, the veteran has submitted no evidence, other than 
his own assertions, establishing that he has sleeplessness, 
other than that which is attributable to his service-
connected PTSD, for which he is already receiving 
compensation.  These assertions, alone, are considered 
insufficient to establish the existence of another disability 
manifested by sleeplessness.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).

The preponderance of the evidence establishes that the 
veteran's sleeplessness is related to his service-connected 
PTSD, a disease for which he is already receiving 
compensation.  The Board thus concludes that sleeplessness, 
other than that which is attributable to the veteran's 
service-connected PTSD, was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
The evidence is not in relative equipoise; therefore, the 
veteran is not entitled to the benefit of the doubt in the 
resolution of this claim.  


ORDER

Service connection for a spouse's miscarriages, including as 
due to herbicide exposure, is denied.

Service connection for sleeplessness, including as due to 
herbicide exposure, is denied.


REMAND

The veteran also claims that he is entitled to service 
connection for a left knee disorder, a skin disorder, 
including as due to herbicide exposure, headaches, including 
as due to herbicide exposure, prostatitis, including as due 
to herbicide exposure, and sleep apnea, including as due to 
herbicide exposure, an evaluation in excess of 20 percent for 
fracture of the left foot with pain syndrome, and a 
compensable evaluation for hemorrhoids.  Additional action is 
necessary before the Board can decide these claims.

First, as previously indicated, the VCAA, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
veteran's appeal.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate his claim 
and assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  With regard to the claims 
at issue in this remand, VA has not yet satisfied these 
duties to notify and assist.  

For instance, with regard to the duty to assist, there is 
relevant evidence that is outstanding and needs to be 
secured.  During his hearing before the Board, held in 
Washington, D.C., in May 2005, the veteran reported that he 
had received treatment, including surgery, for his left knee 
at the Third Army Hospital in Wurzburg, Germany, in late 1970 
or 1971, while in the Reserves, at Holy Cross Hospital in 
1996, and from a doctor in Kensington, Maryland, in the 
1990s.  He also reported that he had received treatment for 
his skin and left foot at VA facilities in Norfolk, Virginia, 
and Lyons, New Jersey.  As well, he reported that he had 
received treatment, including therapy and sleep tests, for 
all the conditions at issue in this remand at the VA Medical 
Center in Washington, D.C., and at a Martinsburg VA hospital.  
To date, VA has not obtained and associated with the claims 
file a complete set of records from all of the facilities the 
veteran identified at his hearing.  Such action should be 
taken on remand.  First, however, AMC should contact the 
veteran and ask him to identify in writing and with more 
specificity all sources of any outstanding treatment records, 
including their names, addresses, dates of treatment, and 
conditions for which they treated the veteran. 

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, for the reasons that follow, examinations of the 
claimed conditions are necessary on remand.  

Service and post-service medical records establish that the 
veteran complained of left knee and skin disorders and 
headaches in service and is now receiving treatment for such 
conditions.  The veteran contends that these conditions are 
due to either his service, particularly his Agent Orange 
exposure, or his service-connected left foot disorder or 
PTSD.  No medical professional has offered an opinion 
addressing this matter.  

Post-service medical records establish that the veteran 
currently has prostatitis and sleep apnea.  Although service 
medical records show no complaints of such conditions, the 
veteran claims that they result either from his Agent Orange 
exposure, which is presumed in light of his service in 
Vietnam during the Vietnam era, or his service-connected 
PTSD.  With regard to his sleep apnea claim, he specifically 
requests consideration under Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  No medical professional has 
offered an opinion addressing the etiology of the veteran's 
prostatitis and sleep apnea.  

During his hearing, the veteran asserted that his service-
connected left foot disorder and hemorrhoids had worsened 
since his last VA examination and that, with regard to the 
latter disorder, he was scheduled to undergo surgery.  In 
light of the alleged worsening, additional examinations are 
necessary, during which examiners can address the extent to 
which the veteran is currently affected by these 
disabilities.  

With regard to the duty to notify, VA has not yet furnished 
the veteran VCAA notice pertaining to the issues of 
entitlement to increased evaluations for his service-
connected left foot disability and hemorrhoids.  Such action 
should be taken on remand prior to addressing the merits of 
these claims.  

Second, in written statements submitted during the course of 
this appeal and during his hearing, the veteran asserted that 
his service-connected left foot disability interfered with 
his ability to work.  The RO did not consider this assertion 
in conjunction with all applicable regulations, including 
38 C.F.R. §§ 3.321 and 4.16 (2004), when deciding the 
veteran's claim.  Prior to doing so on remand, the RO must 
ensure that the veteran is advised that it is his 
responsibility to furnish all employment records that may 
support this particular assertion.  See Spurgeon v. Brown, 10 
Vet. App. 194, 197 (1997).  

This case is REMANDED for the following development:

1.  AMC should contact the veteran and do 
the following: 

a) request him to provide the 
complete names, addresses and dates 
of treatment of all health care 
professionals, VA and non-VA, who 
have evaluated his left knee, skin, 
headaches, prostate, sleep apnea, 
left foot and hemorrhoids, including 
during service, and whose records 
are not already in the claims file.  
AMC should specifically seek 
information regarding the veteran's 
treatment at the Third Army Hospital 
in Wurzburg, Germany, in late 1970 
or 1971, while in the Reserves, at 
Holy Cross Hospital in 1996, by a 
doctor in Kensington, Maryland, in 
the 1990s, and at VA facilities in 
Norfolk, Virginia, Lyons, New 
Jersey, Washington, D.C., and 
Martinsburg, West Virginia; and   

b) inform him that he is responsible 
for submitting information from his 
employers or other sources to 
support his assertion that his 
service-connected left foot 
disability interferes with his 
ability to work.

2.  After securing any necessary 
authorizations for the release of the 
veteran's treatment records, AMC should 
request, obtain and associate with the 
claims file the actual clinical records 
or copies thereof, inpatient and 
outpatient records, consultation reports, 
reports of diagnostic testing, progress 
notes, and any other pertinent treatment 
records or evaluation reports from all 
identified health care providers.  Such 
providers should include the Third Army 
Hospital in Wurzburg, Germany, Holy Cross 
Hospital, the doctor located in 
Kensington, Maryland, and VA facilities 
in Norfolk, Virginia, Lyons, New Jersey, 
Washington, D.C., and Martinsburg, West 
Virginia.  If any pertinent records are 
unavailable, AMC should document this 
fact in writing in the record.

3.  AMC should contact the veteran's 
service department and all other 
appropriate authorities and request, 
obtain and associate with the claims file 
all records of the veteran's treatment 
while serving in the Reserves.  

4.  AMC should afford the veteran a VA 
examination of his left knee.  AMC should 
forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) list all objective clinical 
findings associated with the 
veteran's left knee;

b) diagnose any left knee disorder 
shown to exist; 

c) offer an opinion regarding 
whether it is at least as likely as 
not that the disorder is related to 
the veteran's period of active 
service, including documented in-
service left knee complaints and 
treatment, or to his service-
connected left foot disorder; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  AMC should afford the veteran a VA 
examination of his skin.  AMC should 
forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) list all objective clinical 
findings associated with the 
veteran's skin;

b) diagnose any skin disorder shown 
to exist; 

c) offer an opinion regarding 
whether it is at least as likely as 
not that the disorder is related to 
the veteran's period of active 
service, including documented in-
service skin complaints and 
treatment, and his presumed Agent 
Orange exposure; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

6.  AMC should afford the veteran a VA 
examination of his headaches.  The RO 
should forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the veteran 
currently has headaches;

b) offer an opinion regarding 
whether it is at least as likely as 
not that those headaches are related 
to the veteran's period of active 
service, including documented in-
service headache complaints and 
treatment and his presumed Agent 
Orange exposure, or to his service-
connected PTSD; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

7.  AMC should afford the veteran a VA 
examination of his prostate.  AMC should 
forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) list all objective clinical 
findings associated with the 
veteran's prostate;

b) diagnose any prostate disorder 
shown to exist; 

c) offer an opinion regarding 
whether it is at least as likely as 
not that the disorder is related to 
the veteran's period of active 
service, including his presumed 
Agent Orange exposure; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

8.  AMC should afford the veteran a VA 
examination of his sleeping patterns.  
AMC should forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the veteran has 
sleep apnea;

b) offer an opinion regarding 
whether it is at least as likely as 
not that the disorder is related to 
the veteran's period of active 
service, including his presumed 
Agent Orange exposure, or to his 
service-connected PTSD; 

c) if sleep apnea is not related to 
the veteran's service or caused by 
his PTSD, specifically opine whether 
the veteran's PTSD aggravates his 
sleep apnea; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

9.  AMC should afford the veteran a VA 
examination of his left foot.  AMC should 
advise the veteran that any failure to 
attend the scheduled examination might 
have an adverse effect on his claim for 
an increased evaluation.  AMC should 
forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's left 
foot disability; 

b) specifically indicate whether the 
veteran has moderate, moderately 
severe, or severe disability of the 
left foot; 

c) consider whether the veteran's 
left foot disability causes 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation, and if so, 
describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use in 
terms of additional loss of motion 
(expressed in degrees of additional 
motion limitation) beyond that which 
is observed clinically; 

d) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

e) identify any evidence of 
neuropathy or other nerve 
involvement due to the left foot 
disability, to include reflex 
changes; 

f) describe the impact of the 
veteran's left foot disability on 
his daily activities and 
employability; and 

g) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

10.  AMC should afford the veteran a VA 
examination of his hemorrhoids.  AMC 
should advise the veteran that any 
failure to attend the scheduled 
examination might have an adverse effect 
on his claim for an increased evaluation.  
AMC should forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) identify the nature, frequency, 
and severity of the veteran's 
hemorrhoids; 

b) specifically indicate whether 
they are mild, moderate, large, 
thrombotic, or irreducible, and 
whether they are associated with 
excessive redundant tissue, 
persistent bleeding, secondary 
anemia, and/or fissures; and

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

11.  AMC should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claims for 
increased evaluations, indicating whether 
the veteran should submit such evidence or 
whether AMC will obtain and associate such 
evidence with the claims file, and 
advising the veteran to submit all 
evidence in his possession that pertains 
to those particular claims.  AMC should 
afford the veteran and his representative 
an opportunity to respond to this notice 
by submitting evidence or information or 
by identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.

12.  Once all development is completed, 
AMC should readjudicate the veteran's 
claims based on a consideration of all of 
the evidence of record, including the 
veteran's assertions that some of his 
claimed conditions are related to, or 
aggravated by, his service-connected 
disabilities and that his service-
connected left foot disability interferes 
with his employability.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


